Citation Nr: 0941034	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for tinnitus.    

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.   

The Board notes that in its February 2007 rating decision, 
the RO reopened the Veteran's claim for service connection 
for tinnitus.  It then denied the claim on a de novo basis.  
Despite the determination made by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in a June 
2005 rating decision.  The Veteran was properly notified of 
this decision but did not initiate an appeal.

2.  The June 2005 rating decision is the last final decision 
prior to the Veteran's requests to reopen his claim in August 
2006. 

3.  Evidence received since the June 2005 rating decision 
regarding the Veteran's claim for service connection for 
tinnitus is cumulative of evidence previously of record and 
does not raise a reasonable possibility of substantiating the 
claim.

4.  There is no evidence of hearing loss in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current hearing loss with his 
period of service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received, and the 
claim seeking entitlement to service connection for tinnitus 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2009). 

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
bilateral hearing loss and tinnitus are related to his 
service with the United States Air Force from February 1967 
to July 1974.  Specifically, the Veteran asserts that he was 
exposed to excessive noise during his military service, 
specifically rocket attacks and mortar fire while serving as 
a crew chief on C47.  The Veteran attributes his current 
bilateral hearing loss and tinnitus to this acoustic trauma.  

1.	Tinnitus

The Veteran submitted an original claim for service 
connection for tinnitus in February 2005.  The RO denied this 
initial claim in a June 2005 rating decision, noting that 
there was no indication of tinnitus during the Veteran's 
military service or for many years after service.  Although 
the RO provided notice of the June 2005, the Veteran did not 
initiate an appeal.  Therefore, the RO's decision of June 
2005 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.    

In August 2006, the Veteran filed another claim for tinnitus.  
By rating decision dated in February 2007, the RO found 
reopened the Veteran's claim for tinnitus and denied it on 
the merits.    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When the RO denied the claim in June 2005, the evidence 
consisted of the Veteran's service treatment records which 
showed no findings attributed to tinnitus; and post service 
VA treatment records from medical centers in Boise and in 
Walla Walla.    

Evidence received since the June 2005 rating decision 
includes additional VA treatment records; a September 2006 
audiological evaluation report in which the Veteran 
complained of tinnitus since 1969-1970; and a VA examination 
report dated April 2008 in which the Veteran reported that 
his tinnitus began in February 1968, and was caused by an 
incoming 120 rocket attack.  Significantly, the April 2008 VA 
examiner opined that the Veteran's bilateral hearing loss was 
not related to acoustic trauma while in the military.    

The Board finds that new and material evidence has not been 
received to reopen the Veteran's claim.  The "new" evidence 
fails to address the basis for the previous denial.  Though 
the Veteran now has complaints of tinnitus, there remains no 
evidence of the disability either in service or for decades 
after service.  The Board also notes that that there is no 
competent medical evidence showing a relationship between the 
Veteran's current tinnitus and service.  Since the new 
evidence does not address two of the three elements necessary 
to establish service connection, the evidence does not raise 
a reasonable possibility of substantiating the claim.  	

The Board finds that the Veteran has submitted "new" 
evidence; but this evidence does not constitute "new and 
material evidence" to reopen his claim for service 
connection for tinnitus.  

2.	Hearing loss

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Board notes that the service treatment records contain no 
findings attributed to hearing loss.  At the Veteran's 
September 1966 entrance examination, pure thresholds levels 
at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured as follows: 0, 0, 5, 0, and 5 in the 
right ear; and 5, 5, 0, 0, and 5 in the left ear.  At his 
June 1974 separation examination, pure thresholds levels at 
500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured as follows: 5, 5, 15, 10, and 15 in the right 
ear; and 15, 15, 15, 5, and 20 in the left ear.  The Board 
acknowledges that there was a slight increase in puretone 
threshold levels and that the Veteran was probably exposed to 
excessive noise in service.  The service treatment records 
reflect that sometimes he had ear protection, and sometimes 
he did not.  Although pure threshold levels showed a slight 
increase, the Veteran did not have a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  Moreover, at the time of 
the Veteran's separation examination, he completed a Report 
of Medical History in which he specifically indicated, by 
check box, that he did not suffer from hearing loss.  

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. 
§ 3.385....For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
Hensley v. Brown, 5 Vet.App. 155, 159 
(1993) (quoting from a brief of the VA 
Secretary).

The Veteran filed his first disability claims in March 1980.  
The Veteran failed to mention hearing loss as a disability.  
He subsequently filed a claim for posttraumatic stress 
disorder (PTSD) in August 2003.  Once again, there was no 
indication from the Veteran that he suffered from a hearing 
loss disability.  The Veteran filed his original claim for 
tinnitus in March 2005.  Still, there was no indication that 
the Veteran was suffering from hearing loss.  

Post-service medical records fail to reflect findings of 
hearing loss within one year of military service.  They show 
that that the Veteran underwent an audiologic examination in 
September 2006.  He reported a history of noise exposure 
during military service.  Otoscopy was normal.  Pure 
thresholds levels at 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured as follows: 25, 25, 30, 
25, and 30 in the right ear; and 20, 25, 30, 30 and 40 in the 
left ear.  Speech recognition scores were 84 in the right ear 
and 80 in the left ear.  

The Veteran underwent another VA audiologic examination in 
April 2008.  The examiner reviewed the claims file in 
conjunction with the examination.  He noted that in 1967, a 
mild loss (30 dB) was recorded at 6000 hertz bilaterally.  He 
also noted that in 1968 and 1973, testing on the left ear 
indicated a mild loss of 35 dB and 30 dB respectively.  At 
separation, all frequencies were within normal limits.  The 
Veteran reported that he was crew chief in Vietnam and that 
he was exposed to excessive noise.  He reported that he wore 
a combination of earplugs and earmuffs.  He also reported 
that he was subject to rocket fire.  He stated that he worked 
for six years in a lumber mill.  He did not have hearing 
protection; but he denied noise exposure.  He also stated 
that he hunted prior to service without hearing protection.  

Upon examination, pure thresholds levels at 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
as follows: 30, 40, 45, 40, and 40 in the right ear; and 30, 
35, 40, 40, and 45 in the left ear.  Speech recognition 
scores were 80 in the right ear and 84 in the left ear.  
Otoscopy revealed clear canals bilaterally.  

The examiner noted that the Veteran did not have puretone 
thresholds that met the criteria for hearing loss in service.  
He also noted that the Veteran did not have speech 
recognition scores recorded from service.  The examiner 
concluded that "Based on this review and statements from the 
Veteran that he did wear hearing protection while completing 
his duties, his hearing loss is not due to acoustic trauma 
while in the military."

The Board notes that there is no medical evidence of a 
hearing loss disability during service or within one year of 
service.  To the contrary, the Veteran specifically indicated 
at his separation examination that he did not have hearing 
loss.  The first indication of a hearing loss disability is 
the Veteran's August 2006 claim.  The first medical evidence 
of a hearing loss disability is dated September 2006 (32 
years after service).  

The lack of any post-service medical records until September 
2006 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the Veteran filed claims for other disabilities in 
March 1980, August 2003, and March 2005 and failed to mention 
hearing loss on each occasion.  The fact that he failed to 
file a claim for a hearing loss disability is probative to 
the fact that he either did not have a hearing loss 
disability at the time or that he did not believe it was 
related to service. 

The Board finds that with no evidence of a hearing loss 
disability during service or within one year of discharge, 
and without a competent medical opinion linking a current 
disability to service, the preponderance of the evidence 
weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for hearing loss must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With regard to the hearing loss issue, the RO provided the 
appellant pre-adjudication notice by letters dated in August 
2006 and December 2006.

With regard to the tinnitus issue, the Board observes that 
the RO furnished the appellant with an adequate notice letter 
in August 2006.  It set forth the criteria for entitlement to 
the benefit sought by the appellant, and included discussion 
of new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the August 2006 notice 
constituted adequate notice to the appellant.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.






	


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal seeking to reopen a claim of service connection 
tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


